DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The examiner notes that the First Action Interview Request filed on January 19, 2021 has been denied because the pilot program has been discontinued. The last day for applicants to file requests to participate in the program was January 15, 2021. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 8-11 and 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-4, 8-11, 13 and 15-20 of USPN 10922936. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claim 1).

Claim
Application#17152403
Claim
USPN # 10922936
1
One or more non-transitory computer storage media having embodied thereon instructions that, when executed by one or more computer processors, causes the processors to perform a method comprising: 

1
One or more non-transitory computer storage media having embodied thereon instructions that, when executed by one or more computer processors, causes the processors to perform a method comprising: 
1
receiving image data from one or more 3D motion sensors located to provide the one or more 3D motion sensors with a view of an individual to be monitored in a monitored area; based on information received from 
1
receiving image data from one or more 3D motion sensors located to provide the one or more 3D motion sensors with a view of an individual to be monitored in a monitored area; based on information received from 

1
wherein detecting the object comprises identifying the object using a plurality of reference points of the object; determining that a position of the object within the image data is consistent with an improper use by comparing a known position of the improper use of the object to the position of the object within the image data; and 

1
wherein detecting the object that is prohibited comprises identifying the object using a plurality of reference points of the object; determining that a position of the object is consistent with an imminent use by comparing a known position of an improper use of the object identified to the position of the object; and

1
initiating an alert protocol upon determining that the position of the object is consistent with the improper use.  

1
initiating an alert protocol upon determining that the position of the object is consistent with the imminent use.


The definition of improper use and imminent use is the same as use by comparing a known position of the improper use of the object to the position of the object and therefore the scope of the claims are the same.





Claim 2 of the instant application is equivalent in scope with Claim 2 of USPN 10922936.

Claim 3 of the instant application is equivalent in scope with Claim 3 of USPN 10922936.

Claim 4 of the instant application is equivalent in scope with Claim 4 of USPN 10922936.

Claim 8 of the instant application is equivalent in scope with Claim 8 of USPN 10922936.

Claim 9 of the instant application is equivalent in scope with Claim 9 of USPN 10922936.

Claim 10 of the instant application is equivalent in scope with Claim 10 of USPN 10922936.

Claim 11 of the instant application is equivalent in scope with Claim 11 of USPN 10922936.

Claim 14 of the instant application is equivalent in scope with Claim 13 of USPN 10922936.

Claim 15 of the instant application is equivalent in scope with Claim 15 of USPN 10922936.

Claim 16 of the instant application is equivalent in scope with Claim 16 of USPN 10922936.

Claim 17 of the instant application is equivalent in scope with Claim 17 of USPN 10922936.

Claim 18 of the instant application is equivalent in scope with Claim 18 of USPN 10922936.



Claim 20 of the instant application is equivalent in scope with Claim 20 of USPN 10922936.


Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejections present in this office action is overcome.

A closest prior art, Kusens et al. US2017/0193279 discloses receiving image data from one or more 3D motion sensors located to provide the one or more 3D motion sensors with a view of an individual to be monitored in a monitored area; (Kuchens, Paragraph [0015], [0021]. Also Kusens teaches wherein detecting the object that is prohibited comprises identifying the object using a plurality of reference points of the object; (Kusens, Paragraph [0004])  initiating an alert protocol upon determining that the position of the object . (Kusens, Paragraph [0024])
However Kusens et al. fails to teach “detecting an object within the monitored area, wherein detecting the object comprises identifying the object using a plurality of reference points of the object; determining that a position of the object within the image data is consistent with an improper use by comparing a known position of the improper use of the object to the position of the object within the image data; and initiating an alert protocol upon determining that the position of the object is consistent with the improper use” Therefore the claims are allowable over Kusens et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666